Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Response to Arguments
3.	Applicant’s arguments, see page 5, line 10 through page 6, line 20, filed 10 May 2021 with respect to claims 1-8 and 10-11 have been fully considered and are persuasive.  The rejection of claims 1-8 and 10-11 under 35 U.S.C. 103 as being unpatentable over Kim et al. (Ultrasound-assisted synthesis of Li-rich mesoporous LiMn2O4 nanospheres for enhancing the electrochemical performance of Li-ion secondary batteries) in view of KR20100207788 (hereafter KR ‘788) has been withdrawn.

Response to Amendment
	This is in response to the Amendment filed 10 May 2021.

(Previous) DETAILED ACTION
Claim Rejections - 35 USC § 103
4.	The rejection of claim claims 1-8 and 10-11 under 35 U.S.C. 103 as being unpatentable over Kim et al. (Ultrasound-assisted synthesis of Li-rich mesoporous LiMn2O4 nanospheres for enhancing the electrochemical performance of Li-ion secondary batteries) in view of KR20100207788 (hereafter KR ‘788) has been withdrawn in view of Applicants’ Amendment.

(Previous) DETAILED ACTION
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 5, 7-8, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Ultrasound-assisted synthesis of Li-rich mesoporous LiMn2O4 nanospheres for enhancing the electrochemical performance of Li-ion secondary batteries) in view of Kelder (US 5,948,565).
Claim 1:	 Kim et al. disclose a manufacturing method of a cathode active material for lithium secondary battery, the method comprising: 
mixing a metal oxide and a solvent to prepare a first solution (in particular, Kim et al. discloses preparing a barium manganate solution); 
adding an acidic solution to the first solution and then applying ultrasonic waves to the mixture to prepare a metal-mixed solution (in particular, Kim et al. disclose adding sulfuric acid and applying ultrasonic waves thereto); 
centrifuging the metal-mixed solution (in particular, Kim et al. disclose performing centrifugation); 
mixing a supernatant of the centrifuged metal-mixed solution, a reductant, and a solvent and then applying ultrasonic waves to the mixture to prepare a second solution (in particular, Kim et al. disclose mixing manganese sulfate solution into the centrifuged solution, and applying ultrasonic waves thereto); 
filtering and then drying the second solution to obtain powder (in particular, Kim et al. disclose obtaining manganese dioxide by performance filtration and drying); 

performing a heat treatment at 500 oC to the spherical nanoparticles (see page 628, Section 2.2.1 Synthesis of mesoporous LiMn2O4 nanospheres). 
Kim et al. further disclose that the final products were obtained by calcination which is for lithiating the samples.
Kim et al. do not disclose that the heat treatment is performed at a range from 600 oC to about 900 oC.
However, absent a showing of criticality or unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed the heat treatment above 500 oC, including the claimed temperature range, depending upon the desired degree of lithiation.
One having ordinary skill in the art would have been motivated to make the modification to provide nanomaterials that would have possessed stable crystal structure, thus providing cathode material with high electrochemical performance while being environmentally benign (page 631, 4. Conclusions).
Kim et al. do not disclose that the spherical nanoparticles contain at least one compound selected from general formula (1) below:
Li1+xMn2-y MyO4    (1)

Kelder discloses cathode materials for lithium secondary batteries which are of the form LiyMn2-z zyO4 wherein M is selected from the group consisting of Co, Ni, Ti, V and Fe, y is in the range from 0 to 1.5 and z is in the range from 0 to 1 (abstract, lines 1-5 and col 2: 19-26). See also entire document.
Kelder further discloses that the lithium manganese oxide cathode materials incorporate transitional metals atoms other than manganese such as Co, Ni, Ti, V and Fe in the crystal structure. Incorporating of additional transitional metals normally referred to as “doping” may tailor the change of stability of crystal structure and provide active sites according to specific needs (col. 4: 34-41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lithium manganese oxide of Kim et al. by incorporating the doping metals of Kelder such that the spherical nanoparticles of Kim et al. contain at least one compound selected from general formula (1) below:
Li1+xMn2-y MyO4    (1)
wherein in general formula (1), M is at least one metal selected from the group consisting of Ni, Co, V and Fe, 0 <x<0.1 and 0.3<y<0.7).
	One having ordinary skill in the art would have been motivated to make the modification to provide a cathode material for lithium secondary batteries that would 1+x Mn2O4 (col. 1: 18-21).
Claim 2:	 The rejection of claim 2 is as set forth above in claim 1 wherein Kim et al. further disclose the preparing of the metal-mixed solution, the preparing of the second solution, and the forming of the mesoporous spherical nanoparticles, ultrasonic waves with a frequency in the range of from 5 kHz to 50 kHz are applied for 1 minute to 60 minutes (in particular, Kim et al. disclose a method wherein ultrasonic waves having a frequency of 20 kHz are applied for 5-30 minutes in each of the steps.
Claim 3:	The rejection of claim 2 is as set forth above in claim 1 wherein Kim et al. further disclose that wherein the preparing of the metal-mixed solution, the preparing of the second solution, and the forming of the mesoporous spherical nanoparticles are performed at a temperature in the range of from 10 oC to 40 oC (in particular, Kim et al. disclose that each step is carried out at room temperature, which anticipates 70 oF (21 oC).
Claim 5:	The rejection of claim 5 is as set forth above in claim 1 wherein Kim et al. further disclose that the acidic solution includes sulfuric acid (H2SO4). 
Claim 7:	The rejection of claim 7 is as set forth above in claim 1 wherein Kim et al. further disclose that the solvent includes at least one solvent selected from ethanol.
Claim 8:	The rejection of claim 8 is as set forth above in claim 1 wherein Kim et al. further disclose a method of a cathode active material for lithium secondary battery, wherein the reductant is manganese sulfate (MnSO.sub.4).
Claim 10:	 The rejection of claim 10 is as set forth above in claim 1 wherein Kim et al. further disclose a lithium secondary battery comprising: 
the cathode active material as set forth above in claim 1 (i.e. a coated cathode comprising an aluminum foil current collector); an anode active material (a composited electrode with metallic lithium foil as the counter electrode); and an electrolyte (page 628, 2.2. Electrochemical investigation.
Claim 12: Kim et al. disclose that the heat treatment is performed for one to three hours (e.g. 2 hours).

Examiner Correspondence
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas H. Parsons/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729